As filed with the Securities and Exchange Commission on February 28, 2013 Securities Act File No. 333-174323 Investment Company Act File No. 811-22558 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 4 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 6 [X] (Check appropriate box or boxes) Brookfield Investment Funds (Exact Name of Registrant as Specified in Charter) Brookfield Place, 250 Vesey Street New York, New York 10281-1023 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(212) 549-8408 Kim G. Redding Brookfield Investment Management Inc. Brookfield Place, 250 Vesey Street New York, New York 10281-1023 (Name and Address of Agent for Service) Copies to: Brian F. Hurley, Esq. Michael R. Rosella, Esq. Brookfield Investment Management Inc. Paul Hastings LLP Brookfield Place 250 Vesey Street 75 East 55th Street New York, New York 10022 New York, New York 10281-1023 Approximate Date Of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective: (check appropriate box) []immediately upon filing pursuant to paragraph(b) []on (date) pursuant to paragraph (b) []60 days after filing pursuant to paragraph(a) (1) [X]on (April 30, 2013) pursuant to paragraph(a)(1) []75 days after filing pursuant to paragraph (a)(2) []on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []this post-effective amendment designates a new effective date for a previously filed post-effectiveamendment. BROOKFIELD INVESTMENT FUNDS Brookfield Global Listed Real Estate Fund Class A – (BLRAX) Class C – (BLRCX) Class Y – (BLRYX) Brookfield Global Listed Infrastructure Fund Class A – (BGLAX) Class C – (BGLCX) Class Y – (BGLYX) Brookfield Global High Yield Fund Class A – (BGHAX) Class C – (BGHCX) Class Y – (BGHYX) Brookfield High Yield Fund Class A – (BHFAX) Class C – (BHFCX) Class Y – (BHFYX) Prospectus April 30, 2013 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY 1 BROOKFIELD GLOBAL LISTED REAL ESTATE FUND 1 BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND 10 BROOKFIELD GLOBAL HIGH YIELD FUND 19 BROOKFIELD HIGH YIELD FUND 26 ADDITIONAL INFORMATION ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, INVESTMENT STRATEGIES, AND RELATED RISKS 33 PORTFOLIO HOLDINGS 63 MANAGEMENT OF THE FUNDS 63 THE ADVISER 63 THE PORTFOLIO MANAGERS 64 SIMILARLY MANAGED ACCOUNT PERFORMANCE 66 DISTRIBUTION OF FUND SHARES 68 DISTRIBUTOR 68 PAYMENTS TO FINANCIAL INTERMEDIARIES 68 SHAREHOLDER INFORMATION 68 DESCRIPTION OF SHARE CLASSES 68 SHAREHOLDER ACCOUNT INFORMATION – INITIAL SALES CHARGES (CLASS A SHARES ONLY) 70 BREAKPOINTS OR VOLUME DISCOUNTS - CLASS C SHARES ONLY) 70 SALES CHARGE REDUCTIONS AND WAIVERS – CLASS A SHARES ONLY 71 SHARE HOLDER ACCCOUNT INFORMATION– CLASS C SHARES ONLY) 72 CONTINGENT DEFERRED SALES CHARGES – CLASS A AND C SHARES ONLY) 72 RULE 12B-1 PLANS 73 PRICING OF FUND SHARES 73 PURCHASE OF FUND SHARES 74 REDEMPTION OF FUND SHARES 77 EXCHANGE OF SHARES 79 FUND MAILINGS 80 HOUSEHOLDING 80 DIVIDENDS AND DISTRIBUTIONS 81 TOOLS TO COMBAT FREQUENT TRANSACTIONS 81 TAX CONSEQUENCES 83 FINANCIAL HIGHLIGHTS 84 -i- SUMMARY BROOKFIELD GLOBAL LISTED REAL ESTATE FUND INVESTMENT OBJECTIVE The Brookfield Global Listed Real Estate Fund (the “Fund” or the “Real Estate Fund”) seeks total return through growth of capital and current income. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Brookfield Investment Funds.More information about these and other discounts is available from your financial professional and in the section entitled “Shareholder Account Information – Initial Sales Charges (Class A Shares Only)” on page70 of the Fund’s Prospectus. CLASS A SHARES CLASS C SHARES CLASS Y
